The following order was filed May 14, 1926:
Per Curiam.
This is an appeal by the executors of the estate of Ferdinand Schlesinger from the final order or judgment of the county court, finding and determining the amount of the inheritance taxes due and payable in the above estate. The county court determined the amount of taxes due, and from that portion of the order so entered which determined taxes on gifts made within six years of testator’s death taxable, the executors appealed. The orders were affirmed by this court upon appeal (Estate of Schlesinger, 184 Wis. 1, 199 N. W. 951), it being held that the law was a valid enactment. The case having been taken to the Supreme Court of the United States by writ of error, that court has held (Schlesinger v. State of Wisconsin, 46 Sup. Ct. 260) that the last sentence of ch. 643 of the Laws of 1913 violates the federal constitution. In accordance with that holding the judgment of this court was reversed, and the cause remanded for further proceedings as are required by the opinion of the United States Supreme Court.
*284The mandate of the United States Supreme Court having been received by the clerk of this court, upon motion of the attorneys for the appellants:
It is ordered and adjudged that the said mandate be filed and entered in this' court, and that pursuant to the command thereof the judgment entered in this court in said action on the 6th day of May, 1924, affirming the order of the county court of Milwaukee county herein, be and the same is in all things vacated and set aside; and
It is further ordered and adjudged that those portions of the order of the said county court of Milwaukee county appealed from be and the same are hereby reversed; and that this action be remanded to said trial court with directions to reverse that part of said order or judgment which determined that certain gifts found to have been made by said decedent to his wife and children during the lifetime of said decedent.and within six years next prior to his death were subject to inheritance taxes under the laws of the state of Wisconsin; and with directions to enter its final order adjudging and determining that said gifts so made by the decedent within six years next prior to his death are not subject to inheritance taxes under the laws of the state of Wisconsin, and determining, in accordance with law and the .opinion of the Supreme Court of the United States, the taxes payable upon the transfers to the appellants out of the estate of said decedent, excluding the gifts so made by said decedent within six years prior to his death; and for such further order or proceeding as may be according to law and not inconsistent with the mandate of the Supreme Court of the United States.